DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	Drawings filed 11 September 2019 are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: WO2017/010095 is representative of the closest prior art. WO2017/010095 discloses a device for transferring a fluid from a mooring area to a ship comprising an articulated supporting structure which has at least one first 12 and one second support 15 that are connected pivotally to one another by at least one pivot joint 19a and which each have a longitudinal axis. The first support is fixed on the mooring area in such a way that the longitudinal axis of said support can be rotated substantially vertically. The second support is pivotable in a vertical plane and at least one guide element 51 is fixed one the supports with a first flexible line 30 supported by means of the guide element. However, WO2017/010095 does not teach or suggest having 
a second flexible line arranged substantially in a horizontal plane around a first rotatable support and connected to the first flexible line by means of a rigid tube section and connected in a fixed manner to the first support.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502.  The examiner can normally be reached on Mon-Thur 5:30 am-3:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783